DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7 and 21-24 in the reply filed on 11/20/2020 is acknowledged. Claims 1-3, 5-6, 8, and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.
Claim Objections
Claim 7 is objected to because of the following informalities:  “the reactive metal salt” in line 7 should be “the reactive metal halide salt.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 21–24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites that the reactive metal halide salt is at “a concentration sufficient to prevent corrosion of metals in contact with the molten halide salt mixture and insufficient to cause deposition of the reactive metal at an operating temperature of the .”  	The metes and bounds of the claim are rendered unclear by this limitation. There is no consensus among skilled artisans for what concentration of a given “reactive metal halide salt” is “sufficient” to prevent corrosion and “insufficient” to cause deposition. If you asked 100 scientists to estimate ranges for this concentration, you would get 100 different answers.  	Applicant has suggested a range of 0.1-2% in the Specification (page 4), but this is only applicable to “zirconium halide” and possibly “titanium and vanadium halides.” However, the claim is so broad as to allow any of thousands of “reactive metal halide salts” to be applicable. For example, the Examiner has cited documents teaching the halide salts UF3 and PuF3 in the below 102,103 sections. The Specification offers no assistance in determining what possible concentrations of these species would be sufficient to prevent corrosion but insufficient to cause deposition.  	Therefore, the skilled artisan who is using any species besides a zirconium/titanium/vanadium halide cannot determine if they are infringing on the instant invention.  	Additionally, as noted in the 112(a) section, it is impossible to prevent corrosion. Corrosion can be, at best, mitigated. It is additionally impossible to prevent deposition—some amount of deposition will eventually occur. That said, the skilled artisan is still unable to reasonably assign an upper and lower concentration limit that would be assured to mitigate these undesirable effects.  	Therefore, the skilled artisan cannot know the metes and bounds of the claim. 

Claim 7 is further unclear because it is unclear if the recited concentration refers to mass concentration, molar concentration, number concentration, volume concentration, weight concentration, or something else. 

Claim 24 recites “wherein the molten halide salt mixture further comprises a further halide salt of the reactive metal having a higher valence than the reactive metal halide salt.” This limitation is unclear, has parent claim 7 already introduces both a “reactive metal halide salt” as well as an “at least one other halide salt.” Therefore, claim 24 sounds like it is introducing a third halide salt. However, this is inconsistent with the disclosure, which only discloses two halide salts. Examiner believes that claim 24 is simply attempting to further limit the “at least one other halide salt” in line 6 of claim 7. If this is correct, then claim 24 should be amended so as not to appear to introduce “a further halide salt.”  	For the purposes of examination, examiner believes that claim 24 essentially intends to recite that the second halide salt has the same base metal as the “reactive metal halide salt.” This is the interpretation used herein to apply prior art.  	If this interpretation is incorrect, Examiner asks for clarification in Applicant’s response. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 7 recites that the reactive metal halide salt is “at a concentration sufficient to prevent corrosion of metals in contact with the molten halide salt mixture and insufficient to cause deposition of the reactive metal at an operating temperature of the nuclear fission reactor.”  	Applicant has suggested a range of 0.1-2% in the Specification (page 4), but this is only applicable to “zirconium halide” and possibly “titanium and vanadium halides.” However, the claim is so broad as to allow any of thousands of “reactive metal halide salts” to be applicable. For example, the Examiner has cited documents teaching the halide salts UF3 and PuF3 in the below 102,103 sections. The Specification offers no assistance in determining what possible concentrations of these species would be sufficient to prevent corrosion but insufficient to cause deposition. Nor is the skilled artisan able to look this information up in a textbook or a table.  	Therefore, the skilled artisan who is using any species besides a zirconium/titanium/vanadium halide cannot possibly determine if they are infringing on the instant invention.

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 	Claim 7 recites that the reactive metal halide salt is “at a concentration sufficient to prevent corrosion of metals in contact with the molten halide salt mixture and insufficient to cause deposition of the reactive metal at an operating temperature of the nuclear fission reactor.”  
 	As known by the ordinary skill artisan, molten salts are extremely corrosive (e.g., see GB2511113A, page 1: “[M]olten salts are highly corrosive.”). It is impossible to prevent corrosion and prevent deposition in such systems. At best, these effects can be mitigated. Therefore, the skilled artisan, who is attempting to create the molten salt nuclear fission reactor of claim 7, is unable to do so using the claimed reactive metal halide salts while simultaneously preventing corrosion and deposition. That said, the skilled artisan is also unable to reasonably assign an upper and lower concentration limit that would be assured to even mitigate these undesirable effects.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton (US 2,920,024).
Regarding claim 7, Barton teaches a nuclear fission reactor comprising a molten halide salt fissile fuel, wherein the molten halide salt fissile fuel is a molten halide salt mixture comprising a reactive metal halide salt (UF3, claim 6), wherein the reactive metal halide salt is a halide salt (F3) of a reactive metal (U), the reactive metal having:  	a Pauling electronegativity between 1.2 and 1.7 (U has an electronegativity of 1.38), and  	at least one other halide salt (F4 in the ZrF4, claim 6; note that this could also be the F4 in UF4, col. 6, ll. 29-40) of higher valence than the reactive metal halide salt (F4 has a higher valence than F3) and wherein the reactive metal halide salt is at a concentration sufficient to prevent corrosion of metals in contact with the molten halide salt mixture and insufficient to cause deposition of the reactive metal at an operating temperature of the nuclear fission reactor (“2-20 mole percent,” claim 6).Accordingly, claim 7 is rejected as anticipated by Barton.  

Regarding claim 23, Barton anticipates all the elements of the parent claim and additionally teaches wherein the concentration of reactive metal halide salt (UF3, claim 6) is between 0.1% and 2% (“2-20 mole percent,” claim 6). 
Accordingly, claim 23 is rejected as anticipated by Barton.  

Regarding claim 24, as best understood by the Examiner (see above 112 rejection and interpretation), this claim is attempting to recite that the two halide salts recited in parent claim 7 have the same base metal. Barton anticipates all the elements of the parent claim and additionally teaches the molten fuel salt mixture can include both UF3 and UF4 (col. 6, ll. 29-40). 
Accordingly, claim 24 is rejected as anticipated by Barton.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person .  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan1.
Regarding claim 7, Sridharan teaches (executive summary, first paragraph) a nuclear fission reactor (msre) comprising a molten halide salt fissile fuel (“molten LiF-BeF2-ZrF2-UF4 salt”), wherein the molten halide salt fissile fuel is a molten halide salt mixture comprising a reactive metal halide salt (ZrF2), wherein the reactive metal halide salt is a halide salt (F2) of a reactive metal (Zr), the reactive metal having:  	a Pauling electronegativity between 1.2 and 1.7 (Zr has an electronegativity of 1.332), and  	at least one other halide salt (F4 in the UF4) of higher valence than the reactive metal halide salt (F4 is higher valence than F2) and wherein the reactive metal salt is at a concentration. 
Sridharan does not describe the particular values for the concentration of ZrF2 within the fuel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the concentration of the ZrF2, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. 
In this case, the concentration of ZrF2 is indeed a result-effective variable, as the skilled artisan is aware that, in a fuel such as Sridharan’s comprising LiF-BeF2-ZrF2-UF4, increasing the concentration of zirconium fluoride necessarily means decreasing the fissile (UF4) content, and therefore decreasing the effectiveness of the fuel as a means for permitting nuclear fission. However, too much zirconium fluoride is also known in the art to cause problems, as evidenced by US2987375, who teaches that zirconium fluoride “normally contains traces of Fe, ZrOF2, and ZrO2…Those contaminants aggravate the corrosion action of the fused fluorides and it is therefore important that they be reduced to a low level,” col. 1, lines 54–60.
Therefore, the skilled artisan is motivated to adjust the amount of zirconium fluoride to achieve the ideal balance between fissile content and corrosion and contaminant reduction. Examiner further notes that the skilled artisan is aware of vastly different concentrations of zirconium fluoride in molten salt reactor fuels spanning many decades of research, and is thus aware of the consequences of too much or too little zirconium fluoride. For example:
US2920024 teaches many concentrations of zirconium fluoride ranging                    from 21% (Table IV) to 50.5% (Table I)
US3379648 teaches 40.7% or 5% (Table I) and 6% (example iii) zirconium 	         fluoride 
US10731265 teaches 5% (col. 3, lines 4-5) or 10% (col. 3, lines 36-37) zirconium 	         fluoride 
US20120183112 teaches 48% zirconium fluoride (¶ 124)

Applicant admits that the skilled artisan is capable of optimizing the concentration of this parameter in the Specification at page 4, lines 17–21:
[T]he skilled person will readily be able to determine whether a given concentration will cause deposition at the operating temperature of their application for the salt, and whether the concentration will be sufficient to prevent corrosion of metals in contact with the molten salt (i.e. to maintain a low redox state of the molten salt). 

The skilled artisan, who is aware that both corrosion and deposition are undesirable consequences, would therefore be not only motivated to avoid these consequences, but would be able to optimize and experiment with the zirconium fluoride concentration to obtain a desirable value/range thereof.Accordingly, claim 7 is rejected as obvious over Sridharan. 
Regarding claim 21, Sridharan teaches all the elements of the parent claim and additionally teaches wherein the reactive metal halide salt is a monovalent or divalent halide salt of titanium, zirconium, or vanadium (ZrF2, executive summary, first paragraph).Accordingly, claim 21 is rejected as obvious over Sridharan.
Regarding claim 22, Sridharan teaches all the elements of the parent claim and additionally teaches wherein the reactive metal halide salt is one of: zirconium monochloride; zirconium difluoride; titanium difluoride; vanadium difluoride (ZrF2, executive summary, first paragraph).Accordingly, claim 22 is rejected as obvious over Sridharan.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scott3 (GB2511113A). 
Regarding claim 7, Scott teaches a nuclear fission reactor comprising a molten halide salt fissile fuel (“molten fuel salt,” page 5), wherein the molten halide salt fissile fuel is a molten halide salt mixture comprising a reactive metal halide salt (PuF3, page 5), wherein the reactive metal halide salt is a halide salt (F3) of a reactive metal (Pu), the reactive metal having:  	a Pauling electronegativity between 1.2 and 1.7 (Pu has an electronegativity of 1.284), and  	at least one other halide salt (F4 in the ThF4, page 5) of higher valence than the reactive metal halide salt (F4 is higher valence than F3) and wherein the reactive metal halide salt (PuF3, page 5) is at a concentration. 
Scott does not suggest a particular value for the concentration of PuF3 within the fuel. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the concentration of the PuF3, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. 
In this case, the concentration of PuF3 is indeed a result-effective variable, as Scott suggests: “The concentration of PuF3 is calculated so as to achieve criticality in the particular tube,” page 5.
Applicant admits that the skilled artisan is capable of optimizing the concentration of this parameter in the Specification at page 4, lines 17–21:
[T]he skilled person will readily be able to determine whether a given concentration will cause deposition at the operating temperature of their application for the salt, and whether the concentration will be sufficient to prevent corrosion of metals in contact with the molten salt (i.e. to maintain a low redox state of the molten salt). 

The skilled artisan, who is aware that both corrosion and deposition are undesirable consequences, would therefore be not only motivated to avoid these consequences, but would be able to optimize and experiment with the PuF3 concentration to obtain a desirable value/range thereof.Accordingly, claim 7 is rejected as obvious over Scott.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the attached 4-page NPL excerpt. The full 607-page document may be found at the link listed on the 892 form.
        2 https://periodictable.com/Properties/A/Electronegativity.v.html
        3 See the attached 10-page Foreign Reference.
        4 https://periodictable.com/Properties/A/Electronegativity.v.html